— (1) Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Franklin County) to review a determination of respondent which found petitioner guilty of violating certain prison disciplinary rules, and (2) motion for disbursements.
Petitioner, a prison inmate, commenced this CPLR article 78 proceeding to challenge a tier III disciplinary determination finding him guilty of harassment, making false statements and impersonation. The Attorney General has informed this Court that, during the pendency of this proceeding, the determination has been administratively reversed, all references thereto have been expunged from petitioner’s institutional record and the mandatory surcharge has been refunded to his inmate account. *1321Inasmuch as it has been demonstrated that petitioner has received all the relief to which he is entitled, the petition is dismissed as moot (see Matter of Kalwasinski v Fischer, 92 AD3d 1069, 1069-1070 [2012]; Sherman v LaValley, 89 AD3d 1337 [2011]).
Mercure, J.P., Rose, Malone Jr., McCarthy and Garry, JJ., concur. Adjudged that the petition is dismissed, as moot, without costs. Ordered that the motion is granted, without costs, and petitioner is awarded disbursements in the amount of $305.